Citation Nr: 1820630	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial compensable rating for sinus disease, recently diagnosed as allergic rhinitis.

3.  Entitlement to an initial compensable rating for chronic headaches, mixed tension/atypical migraine.


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from July to October 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The appeal has been since transferred to the RO in Jackson, Mississippi.

This case was previously before the Board in August 2016, at which time the issues were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's hearing acuity is no worse than Level I in the left ear.

2.  A sinus disability has been manifested by subjective complaints of runny nose, stuffiness, pressure, and nasal congestion; objective findings include a 50% obstruction of the nasal passages on both sides but no polyps or 3 or more episodes of sinusitis requiring prolonged antibiotic treatment or more than 6 non-incapacitating episodes per year characterized by headaches, pain or purulent discharge or crusting.

3.  Headaches are manifested by subjective complaints of pain; prostrating attacks averaging one in 2 months over several months have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for 10 percent rating, but no more for a sinus disability have been met.  38 U.S.C. §§ 1155, 3.159, 5103, 5103A, 5107(b) 2012; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DCs 6513, 6522 (2017).  

3.  The criteria for an initial compensable rating for chronic headaches, mixed tension/atypical migraine, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Compensable Rating for Left Ear Hearing Loss

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity. 

Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).

Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.  In cases such as this one, where only one ear is service-connected for hearing loss, the nonservice-connected ear is assigned Roman numeral I for purposes of determining the appropriate rating according to Table VII.  38 C.F.R. § 4.85(f).

At his March 2011 VA audiology examination conducted while the Veteran was on active duty, the audiometric testing results recorded during the examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
25
25
20
21.25
Left Ear
15
35
65
65
45

Maryland CNC speech recognition ability was not recorded during the examination.  However even if using 38 C.F.R. § 4.85 Table VIa, the rating criteria is consistent with a numeric designation of Level I in the right ear and Level II in the left ear, resulting in a noncompensable rating. 

At his June 2011 VA audiology examination, the Veteran's audiometric testing results recorded during the examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
30
15
15
18.75
Left Ear
15
35
60
65
43.74

Speech recognition ability was measured at 96 percent in the right ear and 92 percent in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear, consistent with a noncompensable rating.

At a post-service August 2016 VA audiology examination, the Veteran reported his hearing loss made it difficult to hold conversations.  Audiometric testing results recorded during the examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
30
20
20
21.25
Left Ear
20
30
70
80
50

Speech recognition ability was measured at 100 percent in the right ear and 96 percent in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear, consistent with a noncompensable rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the various examinations, the Veteran was asked to describe the impact his hearing impairment had on his daily life in his own words.  He reported that his hearing loss required him to look at people while they are talking to understand them, caused him to miss many conversations, and forced him to often ask people to repeat themselves  Therefore, the audiology evaluation reports are in compliance with the requirements set forth in Martinak.

The Veteran's left-ear hearing loss disability has not been shown to be worse than Level I in the left ear through qualifying audiology examinations.  Those results fall within the schedular criteria for a noncompensable rating.  Therefore, the criteria for a compensable rating have not been met.

The Board has considered the Veteran's lay statements that his hearing is worse than currently rated.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of hearing loss according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is evaluated.

As indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record objectively shows that the Veteran's hearing loss does not rise to the level of a compensable rating.

Initial Compensable Rating for Sinus Disease

For the entire rating period, the Veteran has been assigned a noncompensable rating under DC 6513 for chronic maxillary sinusitis.  A recent examiner reflected that the most appropriate diagnosis is allergic rhinitis.  The Board will consider all appropriate diagnostic codes.  

A compensable rating is warranted when the evidence shows the following:

* one or two incapacitating episodes (requiring bed rest and treatment by a physician) per year of sinusitis requiring prolonged (lasting four to six weeks)  antibiotic treatment, or
* three or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (both under DC 6513), or
* allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side (under DC 6522).

At a June 2011 VA examination, the Veteran complained of stuffy nose, drainage, and sinus infections over the years.  He was treated with nasal spray but denied any incapacitating episodes, antibiotics, or bedrest in the previous year.  

During his September 2016 VA examination, the Veteran reported symptoms of nasal congestion, pressure at bridge of nose and forehead, some days of dry nasal mucosa, other days of rhinorrhea.  He reported treating the symptoms with daily Cetirizine and Fluticasone nasal spray.  The Veteran denied any hospitalization for his sinus symptoms and has not undergone any surgical procedures.  He did not have a sinus infection that needed to be treated with bed rest or antibiotics or suffer a fever due to his sinusitis during the period on appeal.  

The examiner reflected that the Veteran did not have symptoms consistent with chronic sinusitis and the current X-rays did not indicate findings consistent with chronic sinusitis.  Rather, physical examination indicated hypertrophy of the turbinates which the examiner noted was more consistent with allergic rhinitis.  On physical examination, the examiner noted that there was a greater than 50% obstruction of the nasal passage on both sides due to rhinitis.  For that reason, a 10 percent rating is warranted under DC 6522.

A higher rating is not warranted under any relevant diagnostic code.  As nasal polys were specifically found to not be present, a higher rating under DC 6522, which requires polyps for the next highest rating, is not warranted.  Even evaluating under the sinus diagnostic codes, the evidence does not show any incapacitating episodes, prolonged use of antibiotics, or 6 or more incapacitating episodes per year.  Therefore, the medical evidence supports a 10 percent rating, but no more.

Initial Compensable Rating for Headaches

The Veteran's service-connected chronic headaches, mixed tension/atypical migraine have been assigned an initial noncompensable rating under DC 8100.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in two months over the last several months.

VA regulations do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." 

Neither the medical evidence nor the Veteran's testimony indicates that he has experienced any headaches that were characteristically prostrating.  He reported during a June 2011 VA examination that he suffered severe headaches once or twice a month but was able to function.  He further reported in a September 2016 VA examination that he suffered from constant frontal pressure as well as bilateral temple pain, and throbbing pain on a daily basis, varying in intensity from day to day.  He took daily Topiramate and Advil when needed, and sometimes used a cool compress to improve symptoms.  He indicated that he sometimes sought out dark rooms when his symptoms are particularly severe.  He has consistently maintained that his headaches are continuous.

The Veteran also submitted two buddy statements in August 2016.  The first described the Veteran's headaches as continuous and stated that they the interfered with his work schedule and workout routine, as well as his ability to focus during class and tests while enrolled in an MBA program.  The second statement reflected that the Veteran's headaches and sinus issues were chronic and debilitating.    

The Veteran has neither alleged nor has the medical evidence demonstrated that he has missed time at work due to headaches.  The September 2016 examiner indicated that the Veteran did not experience frequent or completely prostrating or prolonged attacks that caused him to miss work or caused severe economic consequences or inadaptability.  The Veteran denied requiring bedrest or that he had missed work on a regular basis. 

In sum, a compensable rating under DC 8100 is not warranted.  The pattern of symptomatology does not include the prostrating attacks as described in the rating criteria.  Here, the objective complaints and subjective evidence shows that a higher rating is not warranted at this time.  Therefore, the appeal is denied.   

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for left ear hearing loss is denied.

An initial compensable rating for sinus disease is denied. 

An initial compensable rating for a headache disorder is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


